***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        STATE OF CONNECTICUT v. ANASTASIA
                   SCHIMANSKI
                    (AC 41802)
                          Elgo, Bright and Moll, Js.*

                                   Syllabus

Convicted, on a conditional plea of nolo contendere, of the crime of operating
    a motor vehicle with a suspended license, the defendant appealed to
    this court, challenging the trial court’s denial of her motion to dismiss
    counts in the state’s first substitute information. The defendant was
    arrested and charged with operating a motor vehicle while under the
    influence of alcohol, and her license was suspended for forty-five days
    pursuant to statute (§ 14-227b (i)) as a result of her refusal to take a
    chemical alcohol test. The defendant was subsequently ordered not to
    operate a vehicle that was not equipped with an ignition interlock device.
    Forty-seven days after the suspension began, the defendant operated a
    vehicle that did not have an ignition interlock device installed in it and
    allegedly struck another motor vehicle. Thereafter, she was charged
    with, inter alia, operating a motor vehicle while her license was under
    suspension in violation of the applicable statute (§ 14-215 (c) (1)) and
    operating a motor vehicle not equipped with an ignition interlock device
    in violation of the applicable statute (§ 14-227k (a) (2)). The defendant
    moved for a dismissal of these charges against her, claiming that the
    forty-five day suspension of her license had expired and that she had
    not yet been obligated to operate a motor vehicle with an ignition
    interlock device installed. The trial court denied the motion to dismiss.
    The state subsequently filed a second substitute information charging
    the defendant solely with operating a motor vehicle while her license
    was under suspension. From the judgment of conviction, the defendant
    appealed to this court. Held:
1. The trial court properly denied the defendant’s motion to dismiss the count
    of the state’s first substitute information charging her with operating a
    motor vehicle while her license was under suspension: the text of § 14-
    215 (c) (1) penalizes a person who operates a motor vehicle while, inter
    alia, her license is under suspension pursuant to § 14-227b, and the text
    of § 14-227b (i) (1) mandates the installation of an ignition interlock
    device in any motor vehicle operated by that individual before the resto-
    ration of her license, thus, the defendant’s license remained suspended
    following the forty-five day statutory period until she installed an ignition
    interlock device, the defendant’s reliance on case law that predated
    amendments to § 14-227b was unavailing, and this court declined to
    apply the rule of lenity where the statutory text concerning the lack of
    restoration on the forty-five day period of suspension is not ambiguous;
    moreover, the defendant lacked standing to bring an equal protection
    claim because she was not aggrieved: although the defendant claimed
    that requiring the installation of an ignition interlock device before a
    license suspension can be lifted imposes undue burdens on indigent
    individuals who cannot afford the fees associated with the installation
    of such a device, the defendant paid the fees to install an ignition
    interlock device and to restore her license, she did not identify any
    specific personal and legal interest that had been specially and injuri-
    ously affected, and there was no basis on the record to find that the
    defendant was reasonably likely to incur future criminal liability relating
    to the ignition interlock device requirement.
2. The defendant’s appeal was dismissed with respect to her claim challeng-
    ing the trial court’s denial of her motion to dismiss the charge against
    her of operating a motor vehicle not equipped with an ignition interlock
    device from the state’s first substitute information: the defendant’s claim
    was moot as a result of the state’s decision not to charge the defendant
    with a violation of § 14-227k (a) (2) in its second substitute information;
    moreover, the defendant’s claim that the state could not recharge her
    with a violation of § 14-227k (a) (2) was not justiciable because it was
    not ripe, as it might never transpire.
          Argued June 19—officially released November 3, 2020
                      Procedural History

   Substitute information charging the defendant with
the crimes of operating a motor vehicle with a sus-
pended license, avoidance of an interlock ignition
device and evading responsibility in the operation of a
motor vehicle, brought to the Superior Court in the
judicial district of New Haven, geographical area num-
ber twenty-three, where the court, Spader, J., denied the
defendant’s motion to dismiss the charges of operating
a motor vehicle with a suspended license and avoidance
of an interlock ignition device; thereafter, the state filed
a second substitute information charging the defendant
with the crime of operating a motor vehicle with a
suspended license; subsequently, the defendant was
presented to the court on a conditional plea of nolo
contendere to the charge of operating a motor vehicle
with a suspended license; judgment of guilty in accor-
dance with the plea, from which the defendant appealed
to this court. Appeal dismissed in part; affirmed.
  Aaron J. Levin, certified legal intern, with whom was
James B. Streeto, senior assistant public defender, for
the appellant (defendant).
   Kathryn W. Bare, assistant state’s attorney, with
whom, on the brief, were Patrick J. Griffin, state’s
attorney, and Sean P. McGuinness, assistant state’s
attorney, for the appellee (state).
                         Opinion

   MOLL, J. The defendant, Anastasia Schimanski,
appeals from the judgment of conviction rendered by
the trial court following her conditional plea of nolo
contendere to operating a motor vehicle while her
license was suspended in violation of General Statutes
§ 14-215 (c) (1). On appeal, the defendant claims that the
court erred in denying her motion to dismiss directed to
(1) count one of the state’s first substitute information
charging her with a violation of § 14-215 (c) (1), and
(2) count two of the state’s first substitute information
charging her with operating a motor vehicle not
equipped with a functioning ignition interlock device
(IID) in violation of General Statutes § 14-227k (a) (2).
We conclude that (1) the court properly denied the
defendant’s motion to dismiss as to count one of the
state’s first substitute information, and (2) the defen-
dant’s claims directed to the denial of her motion to
dismiss as to the second count of the first substitute
information are either moot or not ripe. Accordingly,
we dismiss the appeal as to the denial of the motion
to dismiss the second count of the first substitute infor-
mation for lack of subject matter jurisdiction, and we
affirm the judgment of conviction.
   The following procedural history and facts, as undis-
puted or made a part of the record at the time the
defendant entered her plea, are relevant to our resolu-
tion of the defendant’s claims. On September 18, 2017,
the defendant was arrested and charged with operating
a motor vehicle while under the influence in violation
of General Statutes § 14-227a. Pursuant to General Stat-
utes § 14-227b (i), the Department of Motor Vehicles
(department) suspended the defendant’s license for a
period of forty-five days, beginning on October 18, 2017,
and ending on December 2, 2017, as a result of the
defendant’s refusal to take a chemical alcohol test. On
December 4, 2017, the trial court, Spader, J., granted
the defendant’s application for the pretrial alcohol edu-
cation program. See General Statutes § 54-56g. In con-
nection with doing so, the court engaged in the follow-
ing colloquy with the defendant:
   ‘‘The Court: One of the key things about the alcohol
education program is if you violate the [department’s]
interlock device program, that’s a violation of the alco-
hol education program. So just—don’t be operating a
motor vehicle unless you have the interlock device
attached to it.
  ‘‘[The Defendant]: Yes. Sir—I’m sorry—I don’t own
a vehicle.
  ‘‘The Court: No—yeah, well, the thing is, don’t borrow
a vehicle either that doesn’t have an interlock device
on it—you know—if there’s—once your license is
restored, once your privileges are restored, okay?
   That same day, shortly after leaving the courthouse
following the hearing, the defendant operated a motor
vehicle, which did not have an IID installed in it, and
allegedly struck another motor vehicle. As a result of
that incident, the defendant was issued a misdemeanor
summons and complaint, giving rise to the present case,
charging her with operating a motor vehicle while her
license was under suspension in violation of § 14-215,
evasion of responsibility in the operation of a motor
vehicle in violation of General Statutes § 14-224 (b),
and following another motor vehicle too closely in viola-
tion of General Statutes § 14-240. On February 23, 2018,
the state filed its first substitute information. In count
one, the state charged the defendant with operating a
motor vehicle while her license was under suspension
in violation of § 14-215 (c) (1). In count two, the state
charged the defendant with operating a motor vehicle
not equipped with an IID in violation of § 14-227k (a)
(2). In count three, the state charged the defendant with
evasion of responsibility in the operation of a motor
vehicle in violation of § 14-224 (b) (3).
   On March 5, 2018, the defendant filed a motion to
dismiss counts one and two of the first substitute infor-
mation. With respect to count one, the defendant argued
that she could not properly be charged with having
committed a violation of § 14-215 (c) (1) on December
4, 2017, because at such time, her license was not under
suspension on account of § 14-227b (i) (1). According
to the defendant, the forty-five day suspension of her
license pursuant to § 14-227b (i) (1) had expired on
December 2, 2017. With respect to count two, the defen-
dant argued that she was not obligated on December
4, 2017, either by direction of the department or by
order of the trial court, to operate a motor vehicle with
an IID installed, and, thus, she could not properly be
charged with having violated § 14-227k (a) (2) on
that date.1
   On March 19, 2018, after having heard argument on
March 9, 2018, the trial court issued a memorandum of
decision denying the defendant’s motion to dismiss in
its entirety. As to count one charging the defendant
with a violation of § 14-215 (c) (1), the court determined
that, pursuant to §§ 14-227a and 14-227b, the installation
of an IID is a ‘‘mandatory statutory requirement imple-
mented by the state legislature that must be fulfilled to
‘unsuspend’ a suspended license.’’ The court further
determined that the defendant did not have an IID
installed on December 4, 2017, and that the department
did not lift her suspension and restore her privilege to
operate a motor vehicle until January 2, 2018, by which
time the defendant had installed an IID. In addition, the
court addressed and rejected the merits of a claim
raised by the defendant during oral argument that
requiring the installation of an IID in order to lift the
suspension of a person’s license would violate the equal
protection clause of the United States constitution by
imposing undue burdens on indigent individuals. In light
of the foregoing, with respect to count one, the court
concluded that the state could prosecute the defendant
for a violation of § 14-215 (c) (1). With respect to count
two, the court determined that during the hearing held
on December 4, 2017, it unequivocally and directly had
ordered the defendant not to operate any motor vehicle
without an IID installed. Thus, the court concluded, the
state could prosecute the defendant for a violation of
§ 14-227k (a) (2).
   On May 9, 2018, the state filed a second substitute
information charging the defendant solely with
operating a motor vehicle while her license was under
suspension in violation of § 14-215 (c) (1). On May 25,
2018, pursuant to General Statutes § 54-94a, the defen-
dant entered a plea of nolo contendere to that charge,
conditioned on her right to take an appeal from her
conviction on the basis of the court’s denial of her
motion to dismiss. After a canvass, the court accepted
the conditional plea, entered a finding of guilty, and
sentenced the defendant to a term of one year of incar-
ceration, execution suspended, with one year of proba-
tion.2 This appeal followed.3 Additional facts and proce-
dural history will be set forth as necessary.
                              I
   The defendant first claims that the trial court erred
in denying her motion to dismiss count one of the state’s
first substitute information charging her with operating
a motor vehicle while her license was under suspension
in violation of § 14-215 (c) (1). Specifically, the defen-
dant contends that, as a matter of statutory interpreta-
tion, her failure to have installed an IID did not extend
the suspension of her license under § 14-227b (i) (1)
beyond the forty-five day period, which expired on
December 2, 2017, and, as a result, she could not have
been charged with having committed a violation of § 14-
215 (c) (1) on December 4, 2017. Additionally, the defen-
dant contends that interpreting the statutory require-
ments in §§ 14-215 (c), 14-227a, and 14-227b to mandate
the installation of an IID as a condition to lift the suspen-
sion of a person’s license violates the equal protection
clause of the United States constitution. These conten-
tions, which we address in turn, are unavailing.
                             A
   The defendant first contends that the trial court
should have dismissed the charge under § 14-215 (c)
(1) because, pursuant to §§ 14-215 (c) (1), 14-227a, and
14-227b, the suspension of her license expired on
December 2, 2017, and was not extended to December
4, 2017, as a result of her failure to install an IID. We
disagree.
  At the outset, we set forth the standard of review
and legal principles that apply to the defendant’s claim.
‘‘Because a motion to dismiss effectively challenges the
jurisdiction of the court, asserting that the state, as a
matter of law and fact, cannot state a proper cause of
action against the defendant . . . review of the court’s
legal conclusions and resulting denial of the defendant’s
motion to dismiss is de novo.’’ (Internal quotation marks
omitted.) State v. Kallberg, 326 Conn. 1, 12, 160 A.3d
1034 (2017).
   Resolving the defendant’s claim requires us to inter-
pret various provisions in our motor vehicle statutes.
‘‘Because statutory interpretation is a question of law,
our review is de novo. . . . When construing a statute,
[o]ur fundamental objective is to ascertain and give
effect to the apparent intent of the legislature. . . . In
other words, we seek to determine, in a reasoned man-
ner, the meaning of the statutory language . . . . In
seeking to determine that meaning, General Statutes
§ 1-2z directs us first to consider the text of the statute
itself and its relationship to [the broader statutory
scheme]. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered. . . . The test to deter-
mine ambiguity is whether the statute, when read in
context, is susceptible to more than one reasonable
interpretation. . . . When a statute is not plain and
unambiguous, we also look for interpretive guidance
to the legislative history and circumstances surrounding
its enactment, to the legislative policy it was designed to
implement, and to its relationship to existing legislation
and common law principles governing the same general
subject matter . . . .’’ (Internal quotation marks omit-
ted.) State v. Pond, 315 Conn. 451, 466–67, 108 A.3d
1083 (2015).
   We begin with the text of § 14-215 (c) (1), pursuant
to which the defendant was convicted, which provides:
‘‘Any person who operates any motor vehicle during
the period such person’s operator’s license or right to
operate a motor vehicle in this state is under suspen-
sion or revocation on account of a violation of section
14-227a or 14-227m, subdivision (1) or (2) of subsection
(a) of section 14-227n or section 53a-56b or 53a-60d
or pursuant to section 14-227b, or in violation of a
restriction or limitation placed on such person’s opera-
tor’s license or right to operate a motor vehicle in this
state by the Commissioner of Motor Vehicles pursuant
to subsection (i) of section 14-227a or pursuant to an
order of the court under subsection (b) of section 14-
227j, shall be fined not less than five hundred dollars
or more than one thousand dollars and imprisoned not
more than one year, and, in the absence of any mitigat-
ing circumstances as determined by the court, thirty
consecutive days of the sentence imposed may not be
suspended or reduced in any manner.’’ (Emphasis
added.)
   Because the state has prosecuted the § 14-215 (c) (1)
charge against the defendant at all times on the basis
that the defendant’s license was suspended on Decem-
ber 4, 2017, pursuant to § 14-227b (i) (1), we next turn
to the text thereof.4 Section 14-227b (i) (1) provides:
‘‘The commissioner [of motor vehicles] shall suspend
the operator’s license or nonresident operating privilege
of a person who did not contact the department to
schedule a hearing, who failed to appear at a hearing,
or against whom a decision was issued, after a hearing,
pursuant to subsection (h) of this section, as of the
effective date contained in the suspension notice, for
a period of forty-five days. As a condition for the restora-
tion of such operator’s license or nonresident operating
privilege, such person shall be required to install an
ignition interlock device on each motor vehicle owned
or operated by such person and, upon such restoration,
be prohibited from operating a motor vehicle unless
such motor vehicle is equipped with a functioning,
approved ignition interlock device, as defined in section
14-227j, for the longer of either (A) the period pre-
scribed in subdivision (2) of this subsection for the
present arrest and suspension, or (B) the period pre-
scribed in subdivision (1), (2) or (3) of subsection (g)
of section 14-227a . . . for the present arrest and con-
viction, if any.’’5
   The state argues, and we agree, that § 14-227b (i) (1)
speaks to two periods of time, namely, the period of
suspension and the period following restoration of the
operator’s license (or nonresident operating privilege).
By using the prefatory language, ‘‘[a]s a condition for
the restoration of such operator’s license or nonresident
operating privilege,’’ the legislature clearly and unam-
biguously created a statutorily mandated condition—
i.e., the installation of an IID in any motor vehicle owned
or operated by the individual—that must be satisfied
before an individual may have his or her license restored
and thereupon legally operate a motor vehicle. Stated
differently, § 14-227b (i) (1) does not contemplate an
interim period between suspension and restoration,
whereby an individual whose license or operating privi-
lege has been suspended thereunder could operate a
motor vehicle, while escaping the responsibility of
installing an IID (and thereupon operating only a motor
vehicle equipped with a functioning, approved IID) and
avoiding exposure to criminal liability under, inter alia,
§ 14-215 (c). Applying the foregoing analysis to the pres-
ent case, we conclude that the defendant’s license
remained suspended on December 4, 2017, pursuant to
§ 14-227b (i) (1), because she had not yet installed an
IID and had her license restored by that date.
   The defendant argues, in contrast, that § 14-227b (i)
(1) effectively contains such an interim period, during
which an individual who has not restored his or her
license and installed an IID can avoid exposure to liabil-
ity under § 14-215 (c) and is subject only to a lesser
penalty. As a textual matter, the defendant contends
that the forty-five day period of suspension is fixed and
cannot be extended by the lack of restoration. We reject
the interpretation advanced by the defendant, however,
because it would incentivize an individual, whose
license or operating privilege has been suspended pur-
suant to § 14-227b (i) (1), not to install an IID and
complete the restoration process. In this connection,
we conclude such interpretation would yield an absurd
result and not one intended by the legislature.
   The defendant also relies on State v. Jacobson, 31
Conn. App. 797, 627 A.2d 474 (1993), aff’d, 229 Conn.
824, 644 A.2d 331 (1994), and State v. Cook, 36 Conn.
App. 710, 653 A.2d 829 (1995), in support of her claim.
As the state correctly points out, this reliance is mis-
placed. In Jacobson, the defendant’s license was sus-
pended for one year after he was convicted of operating
a motor vehicle under the influence of alcohol in viola-
tion of General Statutes (Rev. to 1991) § 14-227a.6 State
v. Jacobson, supra, 799. After the one year period had
expired, the defendant was eligible for restoration of his
license by presenting proof of financial responsibility
to the Commissioner of Motor Vehicles pursuant to
General Statutes (Rev. to 1991) § 14-112. Id. The defen-
dant failed to complete this administrative step and
was subsequently arrested and convicted of operating
a motor vehicle while his license was under suspension
in violation of General Statutes (Rev. to 1991) § 14-215
(c). Id. On appeal, this court concluded that the financial
responsibility requirement was merely administrative
and contained in General Statutes (Rev. to 1991) § 14-
112, a separate statute, such that ‘‘[n]othing in the statu-
tory scheme . . . indefinitely extends the period of
suspension, pursuant to [General Statutes (Rev. to
1991)] § 14-227a, past one year.’’ Id., 804; see also State
v. Cook, supra, 714 (‘‘[In Jacobson] [w]e reviewed the
language of [General Statutes (Rev. to 1991)] § 14-227a
and determined that the suspension provision provided
therein was limited to the one year period enumerated.
. . . The statute does not require the suspension to
continue in effect after the statutory period has expired
until the violator has taken the necessary administrative
steps to restore his privileges.’’ (Citations omitted.)).
  In State v. Cook, supra, 36 Conn. App. 710, the defen-
dant’s nonresident operator’s privileges were sus-
pended for six months based on his refusal to take a
blood alcohol test pursuant to General Statutes (Rev.
to 1991) § 14-227b.7 Id., 711. After the six month period
had expired, the defendant was arrested and convicted
of driving while his license was under suspension in
violation of General Statutes (Rev. to 1991) § 14-215 (c).
Id., 712. On appeal, following the reasoning in Jacobson,
this court concluded that General Statutes (Rev. to
1991) § 14-227b was ‘‘unambiguous’’ in ‘‘subject[ing] a
driver to the suspension of his license or operation
privileges for a period of six months. It does not require
that the suspension continue beyond the six month
period until such time that the driver’s privileges are
formally restored. Therefore, upon completion of the
six month period, a driver’s license or operating privi-
leges are no longer suspended on account of a violation
of [General Statutes (Rev. to 1991)] § 14-227b and the
driver may not be subjected to the enhanced penalties
of [General Statutes (Rev. to 1991)] § 14-215 (c).’’ Id.,
714–15.
   In deciding Jacobson and Cook, this court analyzed
prior revisions of §§ 14-227a and 14-227b. As the trial
court in the present case observed in its memorandum
of decision, although Jacobson and Cook have not been
overruled, §§ 14-227a and 14-227b have been amended
since those decisions were published. The 1991 revision
of § 14-227a at issue in Jacobson specified a fixed one
year license suspension without statutorily mandated
conditions for restoration, and the 1991 revision of § 14-
227b at issue in Cook contained a fixed six month license
suspension, also without statutorily mandated condi-
tions for restoration. Sections 14-227a and 14-227b were
amended in 2014, effective in 2015, to shorten the man-
datory license suspension period to forty-five days and
to add the IID requirement in connection with restora-
tion.8 Accordingly, Jacobson and Cook are inapplicable
to the present case.
  Finally, the defendant argues that we should strictly
construe the relevant statutes in her favor; in doing so,
she presses the application of the rule of lenity. Because
the text of § 14-227b (i) (1) concerning the effect of
the lack of restoration on the forty-five day period of
suspension thereunder is not ambiguous after engaging
in the statutory interpretation required by § 1-2z, we
decline to apply the rule of lenity. See, e.g., State v.
Lutters, 270 Conn. 198, 219, 853 A.2d 434 (2004) (‘‘courts
do not apply the rule of lenity unless a reasonable doubt
persists about a statute’s intended scope even after
resort to the language and structure, legislative his-
tory, and motivating policies of the statute’’ (emphasis
in original; internal quotation marks omitted)).
  In sum, we conclude that, pursuant to § 14-227b (i)
(1), the suspension of the defendant’s license remained
in effect until the defendant had installed an IID and
restored her license. Thus, the defendant’s license
remained suspended on December 4, 2017, the date of
her violation of § 14-215 (c) (1). Accordingly, the trial
court properly denied the defendant’s motion to dismiss
as to count one of the state’s first substitute information
charging the defendant with operating a motor vehicle
while her license was under suspension in violation of
§ 14-215 (c) (1).
                            B
  The defendant also claims that interpreting the rele-
vant motor vehicle statutes to require the installation
of an IID before lifting the suspension of a person’s
license would result in a violation of the equal protec-
tion clause of the United States constitution. More spe-
cifically, the defendant claims that such an interpreta-
tion has a prejudicial effect on indigent individuals who
cannot afford the fees associated with the installation
of an IID. The state argues, inter alia, that the defendant
lacks standing to raise this argument. We agree with
the state.
   We begin by reviewing certain well established princi-
ples of standing. A party’s lack of standing to bring a
claim implicates the court’s subject matter jurisdiction.
See New Hartford v. Connecticut Resources Recovery
Authority, 291 Conn. 511, 518, 970 A.2d 583 (2009).
‘‘Generally, standing is inherently intertwined with a
court’s subject matter jurisdiction. . . . We have long
held that because [a] determination regarding a trial
court’s subject matter jurisdiction is a question of law,
our review is plenary. . . . In addition, because stand-
ing implicates the court’s subject matter jurisdiction,
the issue of standing is not subject to waiver and may be
raised at any time.’’ (Internal quotation marks omitted.)
State v. Brito, 170 Conn. App. 269, 285, 154 A.3d 535,
cert. denied, 324 Conn. 925, 155 A.3d 755 (2017).
   ‘‘Standing is the legal right to set judicial machinery
in motion. One cannot rightfully invoke the jurisdiction
of the court unless he [or she] has, in an individual or
representative capacity, some real interest in the cause
of action, or a legal or equitable right, title or interest
in the subject matter of the controversy. . . . When
standing is put in issue, the question is whether the
person whose standing is challenged is a proper party
to request an adjudication of the issue . . . .
   ‘‘Standing is established by showing that the party
claiming it is authorized by statute to bring suit or is
classically aggrieved. . . . The fundamental test for
determining [classical] aggrievement encompasses a
[well settled] twofold determination: [F]irst, the party
claiming aggrievement must successfully demonstrate
a specific, personal and legal interest in [the subject
matter of the challenged action], as distinguished from
a general interest, such as is the concern of all members
of the community as a whole. Second, the party claiming
aggrievement must successfully establish that this spe-
cific personal and legal interest has been specially and
injuriously affected by the [challenged action]. . . .
Aggrievement is established if there is a possibility, as
distinguished from a certainty, that some legally pro-
tected interest . . . has been adversely affected.’’
(Internal quotation marks omitted.) State v. Long, 268
Conn. 508, 531–32, 847 A.2d 862, cert. denied, 543 U.S.
969, 125 S. Ct. 424, 160 L. Ed. 2d 340 (2004).
  In the present case, the defendant lacks standing
to raise an equal protection claim relating to the IID
requirement because she is not aggrieved. As the defen-
dant readily concedes, immediately following the
December 4, 2017 hearing in which her application for
the alcohol education program was granted, she paid
the necessary fees to install an IID and to restore her
license. Moreover, she has not identified any specific
personal and legal interest that has been specially and
injuriously affected. Accordingly, the defendant lacks
standing to raise her equal protection claim.
   The defendant argues that she has standing pursuant
to State v. Bradley, 195 Conn. App. 36, 223 A.3d 62
(2019), cert. granted, 334 Conn. 925, 223 A.3d 379 (2020).
The defendant relies on language in Bradley stating
that ‘‘[our Supreme Court] previously [has] concluded
that a genuine likelihood of criminal liability or civil
incarceration is sufficient to confer standing. . . . Con-
sequently, because the defendant risks actual prospec-
tive deprivation of his liberty interest under the chal-
lenged statute, we conclude that he is classically
aggrieved, and has standing to challenge the statute.’’
Id., 46–47. The court later clarified that ‘‘although a
party has only individual standing to challenge alleged
violations of his own constitutional rights, such chal-
lenges are not necessarily limited to ongoing violations
of those rights, but may be directed to future violations
of such rights that are reasonably likely to occur.’’
Id., 47.
   The defendant does not fall within the carve out dis-
cussed in Bradley. In order to qualify for standing under
Bradley, ‘‘future violations of [her] rights [must be]
reasonably likely to occur.’’ Id. There simply is no basis
on this record to find that the defendant is reasonably
likely to incur future criminal liability relating to the IID
requirement. Therefore, the defendant lacks standing
to bring her equal protection claim.9
                             II
   The defendant next claims that the trial court erred
in denying her motion to dismiss count two of the state’s
first substitute information charging her with operating
a motor vehicle not equipped with an IID in violation
of § 14-227k (a) (2). Recognizing that, following the
denial of her motion to dismiss, the state filed a second
substitute information charging her solely with a viola-
tion of § 14-215 (c) (1), the defendant asserts that she
is raising this claim ‘‘in anticipation of an attempt by
the state to resurrect the [violation of § 14-227k (a) (2)
charge], or to argue for its consideration as an alterna-
tive ground for affirmance.’’ The defendant contends
that (1) the state cannot recharge her for violating § 14-
227k (a) (2) because the state dropped that charge
when it filed the second substitute information solely
charging her with a violation of § 14-215 (c) (1), or (2)
alternatively, if this court reaches the merits of the trial
court’s denial of her motion to dismiss count two, then
the trial court improperly concluded that it had issued
an unequivocal order on December 4, 2017, prohibiting
her from operating a motor vehicle without an IID
installed. The state counters, inter alia, that (1) because
it did not charge the defendant in its second substitute
information with violating § 14-227k (a) (2), the defen-
dant’s challenge to the denial of her motion to dismiss
as to count two of the first substitute information is
moot, and (2) to the extent that the defendant is seeking
to litigate any future attempt by the state to recharge
her with violating § 12-227k (a) (2), the defendant’s
claim is not ripe. We agree with the state.
                            A
   We first address whether the defendant’s claim chal-
lenging the merits of the trial court’s denial of her
motion to dismiss count two of the state’s first substi-
tute information is moot as a result of the state’s deci-
sion not to charge the defendant with a violation of
§ 14-227k (a) (2) in its second substitute information.
We conclude that the defendant’s claim is moot.
   ‘‘Mootness is a question of justiciability that must be
determined as a threshold matter because it implicates
[a] court’s subject matter jurisdiction . . . . A case is
considered moot if [the] court cannot grant . . . any
practical relief through its disposition of the merits
. . . .’’ (Internal quotation marks omitted.) Glaston-
bury v. Metropolitan District Commission, 328 Conn.
326, 333, 179 A.3d 201 (2018). ‘‘For a case to be justicia-
ble, it is required, among other things, that there be an
actual controversy between or among the parties to the
dispute . . . . [T]he requirement of an actual contro-
versy . . . is premised upon the notion that courts are
called upon to determine existing controversies, and
thus may not be used as a vehicle to obtain advisory
judicial opinions on points of law. . . . Moreover, [a]n
actual controversy must exist not only at the time the
appeal is taken, but also throughout the pendency of
the appeal.’’ (Citation omitted; internal quotation marks
omitted.) State v. T.D., 286 Conn. 353, 361, 944 A.2d 288
(2008). Because mootness implicates a court’s subject
matter jurisdiction, it presents a question of law over
which we exercise plenary review. See State v. Milner,
309 Conn. 744, 751, 72 A.3d 1068 (2013).
   By way of review, following the trial court’s denial
of the defendant’s motion to dismiss counts one and
two of the first substitute information, the state filed a
second substitute information charging the defendant
solely with a violation of § 14-215 (c) (1). Thereafter,
the defendant entered a conditional plea of nolo conten-
dere to the charge of § 14-215 (c) (1), the only charge
pending against her. Thus, there is no practical relief
that we can afford the defendant with regard to count
two of the first substitute information, and, therefore,
the issue of whether the trial court improperly denied
the defendant’s motion to dismiss count two thereof
is moot.
                                      B
   To the extent that the defendant claims that the state
cannot recharge her with violating § 14-227k (a) (1) as
a result of the incident that occurred on December 4,
2017, we consider whether the defendant’s claim is ripe.
We conclude that this issue is not justiciable because
it is not ripe.
   ‘‘[J]usticiability comprises several related doctrines,
namely, standing, ripeness, mootness and the political
question doctrine, that implicate a court’s subject mat-
ter jurisdiction and its competency to adjudicate a par-
ticular matter.’’ (Emphasis added; footnote omitted.)
Office of the Governor v. Select Committee of Inquiry,
271 Conn. 540, 569, 858 A.2d 709 (2004). ‘‘A case that
is nonjusticiable must be dismissed for lack of subject
matter jurisdiction.’’ Mayer v. Biafore, Florek & O’Neill,
245 Conn. 88, 91, 713 A.2d 1267 (1998). ‘‘[B]ecause an
issue regarding justiciability raises a question of law,
our appellate review [of the defendant’s ripeness claim]
is plenary.’’ Office of the Governor v. Select Committee
of Inquiry, supra, 569.
  The defendant’s claim regarding the state’s ability to
recharge her with violating § 14-227k (a) (2) is not ripe
because it ‘‘may never transpire.’’ (Internal quotation
marks omitted.) Chapman Lumber, Inc. v. Tager, 288
Conn. 69, 87, 952 A.2d 1 (2008). At oral argument, the
state indicated that, although it maintains the right to
charge the defendant for a violation of § 14-227k (a)
(2), it has no intent to do so. Thus, the issue is not ripe,
and, therefore, we decline to address it.
   The appeal is dismissed with respect to the denial of
the defendant’s motion to dismiss the second count of
the state’s first substitute information; the judgment
is affirmed.
   In this opinion the other judges concurred.
   * The listing of the judges reflects their seniority status on this court as
of the date of oral argument.
   1
     Notwithstanding the language in the suspension notice, during oral argu-
ment before the trial court, the state conceded that the defendant was not
restricted by the department to operate a motor vehicle with an IID installed.
   2
     The thirty day mandatory minimum term of imprisonment was suspended
in light of mitigating circumstances determined by the court. See General
Statutes § 14-215 (c) (1).
   3
     The trial court stayed the execution of the defendant’s sentence until
the resolution of this appeal.
   4
     It is unclear, but irrelevant to our analysis, why the state did not posit
before the trial court that the defendant could be charged with § 14-215 (c)
on the separate ground that she was operating a motor vehicle in violation
of a restriction placed on her driver’s license pursuant to an order of the
court pursuant to General Statutes § 14-227j (b), which is another enumer-
ated basis set forth in § 14-215 (c) (1). See General Statutes § 14-227j (b)
(‘‘Any person who has been arrested for a violation of section 14-227a or
14-227m, subdivision (1) or (2) of subsection (a) of section 14-227n or section
53a-56b or 53a-60d, may be ordered by the court not to operate any motor
vehicle unless such motor vehicle is equipped with an ignition interlock
device. Any such order may be made as a condition of such person’s release
on bail, as a condition of probation or as a condition of granting such person’s
application for participation in the pretrial alcohol education program under
section 54-56g and may include any other terms and conditions as to duration,
use, proof of installation or any other matter that the court determines to
be appropriate or necessary.’’). In light of the condition attached to the
defendant’s plea of nolo contendere, we limit our analysis to the parties’
arguments in connection with the defendant’s motion to dismiss, which
exclusively focused on the defendant’s suspension pursuant to § 14-227b.
See General Statutes § 54-94a (‘‘[t]he issue to be considered in such an
appeal shall be limited to whether it was proper for the court to have denied
. . . the motion to dismiss’’).
   5
     General Statutes § 14-227a (g), which contains similar suspension and
restoration language applicable to an individual convicted of a violation of
§ 14-227a (a), provides in relevant part: ‘‘Penalties for operation while under
the influence. Any person who violates any provision of subsection (a) of
this section shall: (1) For conviction of a first violation . . . (C) have such
person’s motor vehicle operator’s license or nonresident operating privilege
suspended for forty-five days and, as a condition for the restoration of
such license, be required to install an ignition interlock device on each
motor vehicle owned or operated by such person and, upon such restoration,
be prohibited for the one-year period following such restoration from
operating a motor vehicle unless such motor vehicle is equipped with a
functioning, approved ignition interlock device. . . .’’ (Emphasis added.)
   6
     General Statutes (Rev. to 1991) § 14-227a (h) provides in relevant part:
‘‘Any person who violates any provision of subsection (a) of this section
shall: (1) For conviction of a first violation, (A) be fined not less than five
hundred dollars nor more than one thousand dollars and (B) be (i) impris-
oned not more than six months, forty-eight consecutive hours of which may
not be suspended or reduced in any manner or (ii) imprisoned not more
than six months, with the execution of such sentence of imprisonment
suspended entirely and a period of probation imposed requiring as a condi-
tion of such probation that such person perform one hundred hours of
community service, as defined in section 14-227e, and (C) have his motor
vehicle operator’s license or nonresident operating privilege suspended for
one year . . . .’’ (Emphasis added.)
   7
     General Statutes (Rev. to 1991) § 14-227b (h) provides in relevant part:
‘‘The commissioner [of motor vehicles] shall suspend the operator’s license
or nonresident operating privilege, and revoke the temporary operator’s
license or nonresident operating privilege issued pursuant to subsection (c)
of this section, of a person who did not contact the department to schedule
a hearing, who failed to appear at a hearing or against whom, after a hearing,
the commissioner held pursuant to subsection (g) of this section, as of the
effective date contained in the suspension notice or the date the commis-
sioner renders his decision, whichever is later, for a period of: (1) (A) Ninety
days, if such person submitted to a test or analysis and the results of such
test or analysis indicated that at the time of the alleged offense the ratio
of alcohol in the blood of such person was ten-hundredths of one per cent
or more of alcohol, by weight, or (B) six months if such person refused to
submit to such test or analysis . . . .’’ (Emphasis added.)
   8
     See Public Acts 2014, No. 14-228, §§ 5 and 6.
   9
     We also observe that General Statutes § 14-227o, which was effective
on October 1, 2018, provides in relevant part: ‘‘Notwithstanding any provision
of the general statutes requiring a person subject to an order to install and
maintain an ignition interlock device to bear all costs associated with such
installation and maintenance, any provider of ignition interlock device ser-
vices, including installation, maintenance and removal of such devices, may
include in a lease agreement with a person required to install such device
pursuant to section . . . 14-227a [or] 14-227b . . . a reduction to or an
elimination of the charge for such services if such person is indigent. . . .’’